Case 1:21-cv-21399-JLK Document 8 Entered on FLSD Docket 06/03/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                          CASE NO. 1:21-21399-CV-KING/BECERRA

 JELENA PETROVIC, as
 Personal Representative of the Estate of
 BORKO B. PETROVIC,
 Decedent,

         Plaintiff

 v.

 PRINCESS CRUISE LINES, Ltd. (Corp.),

         Defendant.
                                            /

             ORDER GRANTING JOINT MOTION TO ENTER STIPULATION
                 REFERRING CASE TO ARBITRATION IN BERMUDA

         THIS CAUSE is before the Court on the June 1, 2021 Report and Recommendation

 (“R&R”) (DE 7) of Magistrate Judge Jacqueline Becerra. No objections were filed and the time

 to do so has passed.

         The R&R recommends granting the Parties’ Joint Motion to Enter Stipulation Referring

 Case to Arbitration in Bermuda (DE 6) and denying as moot Defendant’s Motion to Compel

 Arbitration (DE 3). Upon consideration of the record and the R&R, the Court finds that

 Magistrate Judge Becerra’s well-reasoned R&R accurately states the law of the case.

         Therefore, it is ORDERED, ADJUDGED and DECREED that:

      1. Magistrate Judge Jacqueline Becerra’s Report and Recommendation (DE 7) be, and the

         same is, hereby AFFIRMED and ADOPTED as an Order of this Court;

      2. The Parties’ Joint Motion to Enter Stipulation Referring Case to Arbitration in Bermuda

         (DE 6) is hereby GRANTED; and

      3. Defendant’s Motion to Compel Arbitration (DE 3) is hereby DENIED as moot.
Case 1:21-cv-21399-JLK Document 8 Entered on FLSD Docket 06/03/2021 Page 2 of 2




        DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 3rd day of June, 2021.




                                             _______________________________
                                             JAMES LAWRENCE KING
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF FLORIDA

 cc:    All counsel of record




                                                2
